Citation Nr: 0617333	
Decision Date: 06/14/06    Archive Date: 06/26/06

DOCKET NO.  04-28 247	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for an eyesight condition.


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to January 
1970, and January 1975 to September 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision in July 2003 by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona, denying service connection for an eyesight 
condition.  In September 2003, the veteran's claims folder 
was transferred to the VA Regional Office in Roanoke, 
Virginia.   

FINDING OF FACT

The veteran's hyperopia, astigmatism and presbyopia are not 
diseases or injuries under the meaning of applicable law and 
regulations for VA purposes; there is no evidence of current 
diabetic retinopathy.


CONCLUSION OF LAW

Hyperopia, astigmatism and presbyopia are not disabilities 
for VA compensation purposes, and an acquired eye disorder 
was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.310 
(2005). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 (2005).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In the present case, a February 2003 letter satisfied notice 
requirements for elements (1), (2) and (3) above, but it is 
unclear from the record whether the appellant was explicitly 
asked to provide "any evidence in [his] possession that 
pertains" to his claim prior the initial RO decision.  See 38 
C.F.R. § 3.159(b)(1).  Nevertheless, as a practical matter 
the Board finds that he has been notified of the need to 
provide such evidence, for the following reasons.  The 
February 2003 letter asked the veteran to submit any medical 
records in his possession that he wanted VA to review in 
regard to his claim and informed the veteran that, even 
though the VA would assist in obtaining his records, it was 
his responsibility to support his claim.  In addition, a 
February 2006 letter asked the veteran to submit to the RO 
any evidence or information in his possession pertaining to 
his claim.  Under these circumstances, the Board is satisfied 
that the appellant has been adequately informed of the need 
to submit relevant evidence in his possession.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VA's notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service-connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the veteran was not 
provided with notice of the type of evidence necessary to 
establish an initial disability rating or effective date 
until March 2006, after the initial unfavorable decision.  
However, in light of the Board's determination that the 
criteria for service connection has not been met, no 
effective date or disability rating will be assigned, so 
there can be no possibility of any prejudice to the claimant 
under the holding in Dingess/Hartman.  The veteran has not 
alleged any prejudice with respect to the timing of the 
notification, nor has any been shown.
 
Service medical records, VA medical records and examination 
reports, and lay statements have been associated with the 
record.  VA has obtained, or made reasonable efforts to 
obtain, all evidence which might be relevant to the 
appellant's claim and VA has satisfied, to the extent 
possible, the duty to assist.  The Board is not aware of the 
existence of additional relevant evidence in connection with 
the appellant's claim.  

For the above reasons, it is not prejudicial to the appellant 
for the Board to proceed to finally decide the appeal.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); see also 38 C.F.R. § 20.1102 (2005) (harmless 
error).

Analysis

Under the applicable criteria, service connection may be 
granted for a disability resulting from disease or injury 
incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2005).  In order to prevail 
on a claim for service connection there must be medical 
evidence of a current disability as established by a medical 
diagnosis; of incurrence or aggravation of a disease or 
injury in service, established by lay or medical evidence; 
and of a nexus between the in-service injury or disease and 
the current disability established by medical evidence.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Service 
connection may be established under the provisions of 38 
C.F.R. § 3.303(b) when the evidence, regardless of its date, 
shows that an appellant had a chronic condition in service or 
during the applicable presumptive period.  Service connection 
also may be granted for any disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

In connection with a claim for an eye disorder, the Board 
notes that, in the absence of superimposed disease or injury, 
service connection may not be allowed for refractive error of 
the eyes, including hyperopia, astigmatism and presbyopia, 
even if visual acuity decreased in service, as this is not a 
disease or injury within the meaning of applicable 
legislation relating to service connection. 38 C.F.R. 
§§ 3.303(c), 4.9 (2005); VA Manual M21-1, Part VI, Subchapter 
II, para. 11.07.  A disability rating for visual impairment 
is based on the best distant vision obtainable after the best 
correction by glasses.  38 C.F.R. § 4.75 (2005).

The veteran contends that he had eye strain in service caused 
by the constant reading/proofreading required in his position 
as yeoman, and that he was issued glasses as a result.
 
In this case, there is no history of an eye disease or 
injury.  There are no service records pertaining to an eye 
disorder, except to reflect that the veteran was issued 
reading glasses while in service.  Service medical records 
reflect that the veteran was diagnosed with hyperopia and 
astigmatism in 1980.  His separation examination report in 
August 1991 indicated his uncorrected distance vision was 
20/20 bilaterally and his uncorrected near vision was 20/100 
on the right and 20/70 on the left.  While corrected 
measurements were not provided in this report, a January 1991 
eye consultation indicated he had corrected distance and near 
vision of 20/20 bilaterally.  

VA medical examination reports in the claims file beginning 
in November 2003 all reflect that the veteran has normal 
vision (corrected to better than 20/40).  A November 2003 VA 
examiner diagnosed the veteran with hyperopia, astigmatism 
and presbyopia, and mild diabetic retinopathy; however, three 
more recent VA visual examination reports reflect that the 
veteran does not have diabetic retinopathy.  An August 2004 
VA visual examination report shows no eye abnormalities and 
diabetes with no retinopathy.  February and November 2005 VA 
visual examinations reflect a diagnosis of hyperopia, 
astigmatism and presbyopia, and diabetes with no diabetic 
retinopathy, and an August 2005 VA visual examination 
reflects normal visual fields for each eye.  With regard to 
the current diagnoses of refractive errors (hyperopia, 
astigmatism and presbyopia), the law concerning service 
connection for a congenital or developmental defect is 
dispositive. Refractive errors are defects of the form or 
structure of the eye of congenital or developmental origin 
for which service connection may not be granted.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  There is no evidence 
revealing a chronic eye disorder in service or an eye 
disorder such that continuity of symptomatology may be shown 
after service for purposes of establishing service connection 
on a direct basis.  While service connection can be granted 
for diabetic retinopathy as secondary to the veteran's 
service-connected diabetes mellitus, it is not currently 
diagnosed, and therefore service connection is not warranted.

In terms of the veteran's own statements, he, as a layperson, 
with no apparent medical expertise or training, is not 
competent to comment on the presence or etiology of a medical 
disorder.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Therefore, the Board finds that the preponderance of 
the evidence is against the claim, and there is no doubt to 
be resolved.  Gilbert v. Derwinski, 1 Vet. App. 49 (1991).


ORDER
 
Service connection for an eyesight condition is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


